DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Group I and Group II, as set forth in the Office action mailed on 04/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, Claims 10 and 13-18 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Previous Rejections
The rejections of Claims 1, 4-5 and 7-8 under 35 U.S.C. 103 as being unpatentable over JP’044 (JP 2016-156044, hereinafter “JP’044”) and further in view of 
The rejection of Claim 9 under 35 U.S.C. 103 as being unpatentable over JP’044 (JP 2016-156044, hereinafter “JP’044”) in view of JP’850 (JPH 10-310850, hereinafter “JP’850”), as applied to claim 1 above, and further in view of US’318 (US 2019/0189318, hereinafter “US’318”) has been withdrawn in view of the amendment.
The rejection of Claims 1, 3-5 and 7-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/957834 (US 2021/0062284) have been withdrawn in view of the applicants’ argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/XIAOWEI SU/Primary Examiner, Art Unit 1733